Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Aaron B. Roberts appeals the district court’s order denying his motion for appointment of counsel and granting Defendants summary judgment on his 42 U.S.C. § 1983 (2012) action against them. Roberts has also filed a motion for appointment of counsel on appeal. We have reviewed the record and find no reversible error. Accordingly, we deny Roberts’ motion for appointment of counsel and affirm the district court’s order. Roberts v. Pruitt, No. 1:13-cv-03604-GLR, 2014 WL 4182215 (D.Md. Aug. 20, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.